Citation Nr: 0614531	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-32 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, as secondary to a service-connected low back or 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel



INTRODUCTION

The veteran had honorable active service from August 1978 to 
October 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

In the September 2002 rating decision, the RO denied service 
connection for a stomach problem, secondary to the veteran's 
service-connected disabilities of the low back and knees, and 
for a currently diagnosed left shoulder injury.  However, in 
an April 2004 rating decision, the RO granted service 
connection for gastritis (the stomach condition), evaluated 
as noncompensably disabling.  

Because service connection has been granted for gastritis and 
the veteran has not submitted a notice of disagreement 
concerning the April 2004 rating decision, only the issue of 
service connection for residuals of the veteran's left 
shoulder injury, as secondary to his service-connected low 
back or knee disability, is in appellate status.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
current left shoulder disability is etiologically related to 
service-connected low back or knee disability.


CONCLUSION OF LAW

The veteran does not have a current left shoulder disability 
that is proximately due to or the result of his service-
connected low back or knee disability.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a); 
3.310(a) (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated July 2002.  The RO 
informed the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, and the assistance that VA 
would provide to obtain evidence on his behalf.  The veteran 
was not explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The RO's July 2002 
letter informed the veteran that additional information or 
evidence was needed to support his claim.  The letter 
specifically noted the elements necessary to establish 
service connection, requested that he submit such evidence or 
provide VA with the information necessary for VA to obtain 
private medical records and other relevant evidence on his 
behalf, and essentially made the veteran aware that he should 
submit any evidence he had that pertained to his claim.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The record before the Board contains service 
medical records, private medical records and VA outpatient 
treatment records and examination reports, which will be 
addressed as pertinent.  In addition, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all 
indicated development of the record.  The notice was provided 
to the veteran prior to the readjudication, and he has not 
been prejudiced by the timing or content of the notice.  The 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time. 

In light of the ultimate denial of the service connection 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is established 
for a secondary condition, it shall be considered as part of 
the original condition.  38 C.F.R. § 3.310(a) (2005).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

In the present case, the veteran was service-connected for a 
low back disability in December 1985 and bilateral knee 
disability effective in 1991.  A March 2004 VA examination 
report notes that the veteran reported injuring his left 
shoulder in 2002 in a fall caused by the onset of lower 
extremity numbness and pain.  However, during a hearing on 
separate claims in April 2002, the veteran testified that he 
injured his left shoulder while lifting something.  The 
inconsistency in his history of left shoulder injury detracts 
from his credibility regarding the onset of left shoulder 
problems.  

As an initial matter, the veteran does not claim and the 
record does not show that the veteran incurred or aggravated 
left shoulder disability in service.  There is no evidence of 
a left shoulder disability until 18 years after the veteran's 
separation from military service.  Indeed, a September 2002 
MRI report appears to be the first indication that the 
veteran's shoulder disability was clinically identified.  

During the March 2004 VA examination, the veteran was 
physically examined and the doctor reviewed the veteran's VA 
claims file, including July 2002 X-rays and the September 
2002 private MRI report.  Although the examiner diagnosed 
shoulder strain and post-traumatic cyst, he opined that the 
veteran's left shoulder disability is unlikely a direct 
consequence of his service connected low back and knee 
disabilities, and that the veteran's left shoulder condition 
is not as likely as not secondary to his service-connected 
low back and knee disabilities.

The veteran's April 2006 appellate brief asserts that two 
statements from private treating physicians attest to the 
etiology of the veteran's left shoulder disability.  However, 
the brief identifies only one private treatment record, the 
September 2002 MRI report, which, while noting the possible 
existence of a post-traumatic subarticular cyst in the 
veteran's left shoulder, does not discuss the etiology of the 
left shoulder injury.  Furthermore, other private treatment 
records in the claims file do not indicate that the veteran's 
current left shoulder disability resulted from his service-
connected low back or knee disability.  For example, private 
medical records dated July 2002, October 2002, and November 
2002 show that the veteran was seen by a doctor for his left 
shoulder disability.  However, none of these records relate 
the left shoulder disability to the veteran's low back or 
knee disability.  An August 2003 VA outpatient treatment 
record notes that the veteran experienced joint pain, but the 
notation appears to be related only to the veteran's knee and 
back disabilities.

Given the absence of evidence showing that the veteran's 
current left shoulder disability was incurred in, or 
aggravated by, military service, service connection for the 
disability on a direct basis is not warranted.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Furthermore, given the VA 
examiner's negative nexus opinion and the absence of evidence 
to support the veteran's contention that his left shoulder 
injury was proximately caused by his service connected low 
back or knee disability, and with no evidence any earlier 
than September 2002 to show a left shoulder disability, the 
evidence of record weighs against service connection as 
secondary to the veteran's low back or knee disability.  38 
C.F.R. § 3.310(a) (2005).

Accordingly, because the preponderance of the evidence weighs 
against entitlement to service connection of the veteran's 
left shoulder injury as secondary to his service-connected 
back disability, the benefit-of-the-doubt doctrine does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1991).


ORDER

Entitlement to service connection for a left shoulder 
disability, as secondary to a service-connected low back or 
knee disability, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


